1    THOMAS A. ERICSSON, ESQ.
     Nevada Bar No. 4982
2    Oronoz & Ericsson, LLC
     1050 Indigo Drive, Suite 120
3    Las Vegas, Nevada 89101
     Telephone: (702) 878-2889
4    Facsimile: (702) 522-1542
     tom@oronozlawyers.com
5    Attorney for Paul Michael Marciniak
6
                                   UNITED STATES DISTRICT COURT
7
                                        DISTRICT OF NEVADA
8

9
                                                           CASE NO.:       2:17-cr-00014-JAD-BNW
      UNITED STATES OF AMERICA,
10
                      Plaintiff,                           STIPULATION TO CONTINUE
11                                                         SENTENCING
      vs.
12                                                         (FOURTH REQUEST)
      PAUL MICHAEL MARCINIAK,
13
                      Defendant.
14

15          IT IS HEREBY STIPULATED AND AGREED, by Defendant Paul Michael
16   Marciniak, by and through his attorney, Thomas A. Ericsson, Esq., and the United States of
17   America, by and through Nicholas A. Trutanich, United States Attorney, and Daniel Cowhig,
18   Assistant United States Attorney, that the sentencing hearing currently scheduled for August
19   9, 2019, at the hour of 10:00 a.m., be vacated and continued for at least three weeks to a date
20   and time after August 28, 2019, that is convenient to this Honorable Court.
21          The request for a continuance is based upon the following:
22
        1. The Government has a scheduling conflict with the current sentencing date.
23
        2. Mr. Marciniak is currently in custody, and he does not object to the continuance.
24
        3. Counsel for Mr. Marciniak has spoken with AUSA Daniel Cowhig, and the
25         Government agrees to the continuance.
26
        4. The additional time requested by this Stipulation to Continue Sentencing is reasonable
27         pursuant to Fed.R.Crim.P. Rule 32(b)(2), which states that the “court may, for good
           cause, change any time limits prescribed in this rule.”
28

                                                  Page 1
        5. The additional time requested herein is not sought for the purposes of undue delay.
1

2       6. Additionally, denial of this request for a continuance could result in a miscarriage of
           justice.
3

4    DATED: August 2, 2019
     Respectfully submitted,
5

6
     /s/ Thomas A. Ericsson      .               /s/ Daniel Cowhig
7    Thomas A. Ericsson, Esq.                    Daniel Cowhig
     Oronoz & Ericsson, LLC                      Assistant United States Attorney
8    1050 Indigo Dr., Suite 120                  District of Nevada
     Las Vegas, Nevada 89145                     501 Las Vegas Blvd. South, Suite 1100
9    Attorney for Defendant Marciniak            Las Vegas, Nevada, 89101
10                                               Attorney for the United States of America

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                Page 2
1
                                   UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4
      UNITED STATES OF AMERICA,                            CASE NO.:      2:17-cr-00014-JAD-BNW
5
                      Plaintiff,
6                                                          FINDINGS OF FACT, CONCLUSIONS
      vs.                                                  OF LAW, AND ORDER
7
      PAUL MICHAEL MARCINIAK,
8
                      Defendant.
9

10
                                         FINDINGS OF FACT
11
             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12
     Court finds:
13      1. The Government has a scheduling conflict with the current sentencing date.
14
        2. Mr. Marciniak is currently in custody, and he does not object to the continuance.
15
        3. Counsel for Mr. Marciniak has spoken with AUSA Daniel Cowhig, and the
16         Government agrees to the continuance.
17      4. The additional time requested by this Stipulation to Continue Sentencing is reasonable
18         pursuant to Fed.R.Crim.P. Rule 32(b)(2), which states that the “court may, for good
           cause, change any time limits prescribed in this rule.”
19
        5. The additional time requested herein is not sought for the purposes of undue delay.
20
        6. Additionally, denial of this request for a continuance could result in a miscarriage of
21         justice.
22
                                       CONCLUSIONS OF LAW
23
            The ends of justice served by granting said continuance outweigh the best interests of
24
     the public in proceeding with the sentencing hearing as scheduled, since the failure to grant
25

26   said continuance would be likely to result in a miscarriage of justice, would deny the defendant

27   the opportunity to appear for his sentencing hearing, taking into account the exercise of due

28   diligence.

                                                  Page 3
                                             ORDER
1

2           IT IS THEREFORE ORDERED that the Sentencing date in this matter scheduled for

3    August 9, 2019, be vacated and continued to the ____ day17,
                                                 September   of _____________________,
                                                                 2019, at the hour of 2:002019,
                                                                                           p.m.

4    at the hour of _________________.
5           DATED AND DONE this _____ day of _________________________, 2019.
6
      DATED: 8/2/2019
7
                                                          ________________________________
8                                                         UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                               Page 4
